     Case 2:20-cv-00733-ROS-DMF Document 35 Filed 01/04/21 Page 1 of 6



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Koyo N Brown,                                     No. CV-20-00733-PHX-ROS (DMF)
10                  Petitioner,                         ORDER
11    v.
12    David Shinn, et al.,
13                  Respondents.
14
15          Magistrate Judge Deborah M. Fine recommends Petitioner Koyo N. Brown’s
16   motion to stay be denied. (Doc. 30). Brown filed objections, to which Respondents

17   responded. (Docs. 31; 32). Because Brown’s objections fail to persuade the Court, Judge
18   Fine’s recommendations will be adopted in full.

19                                        BACKGROUND

20          Brown does not object to the factual background set forth in the Report and
21   Recommendation (“R&R”). Therefore, that background will be adopted in full. In 2014,
22   Brown was convicted of one count of child molestation and one count of sexual misconduct

23   with a minor. (Doc. 30 at 2). Brown was sentenced to 17 years imprisonment followed by

24   a consecutive life term. (Doc. 30 at 3). Brown directly appealed his convictions and

25   sentences to the Arizona Court of Appeals. His counsel filed a brief pursuant to Anders v.

26   California, 386 U.S. 738 (1967), and Brown did not file a pro se supplemental brief. (Doc.
27   30 at 3). On December 10, 2015, the Arizona Court of Appeals affirmed Brown’s
28   convictions and sentences. (Doc. 30 at 3). After not filing for review in the state or federal
     Case 2:20-cv-00733-ROS-DMF Document 35 Filed 01/04/21 Page 2 of 6



 1   supreme court, Brown’s convictions and sentences became final on January 14, 2016.
 2   (Doc. 30 at 3).
 3          In early October 2015, while his direct appeal was pending, Brown filed a Notice of
 4   Post-Conviction Relief (“PCR”), but his counsel found no bases in fact or law for post-
 5   conviction relief. (Doc. 30 at 4). Brown proceeded pro se alleging, among other claims,
 6   ineffective assistance of counsel, though not for the reasons claimed in this habeas
 7   proceeding. (Doc. 30 at 4). On April 26, 2017, the superior court dismissed the PCR
 8   petition, finding several of Brown’s claims were precluded and the properly raised claims
 9   were meritless. (Doc. 30 at 4–5). Brown then filed a petition for review with the Arizona
10   Court of Appeals, which granted review but denied relief. (Doc. 30 at 5). The Arizona
11   Supreme Court denied review and the mandate issued on May 21, 2019. (Doc. 30 at 5).
12          On April 13, 2020, Brown filed the present federal habeas petition (“Petition”)
13   alleging two grounds: (1) prosecutorial misconduct in asking questions about the intricacies
14   of DNA to confuse the jury and (2) ineffective assistance of counsel for failure to
15   adequately cross examine the prosecution’s forensic scientists. (Doc. 1 at 5–8). Brown
16   acknowledged that neither ground had been exhausted in state court at the time of filing
17   the Petition. (Doc. 1 at 5–8, 12). The Petition appears to have been timely filed and
18   Respondents do not contend otherwise; however, there is a strong argument that the
19   Antiterrorism and Effective Death Penalty Act of 1996’s (“AEDPA”) statute of limitations
20   has run since the filing of the Petition. (See Docs. 17; 11 at 4). Thus, if the Petition is
21   dismissed for failure to exhaust any claims in state court, then Brown’s refiled Petition
22   would very likely be time barred. (See Doc. 11 at 4).
23          The same day Brown filed his Petition in this Court, Brown filed a second PCR in
24   state court, which alleged as its grounds “actual innocence denied by ineffective assistance
25   of counsel and flagrant prosecutorial misconduct to confuse jury for adverse verdict.”
26   Brown did not provide any further details. (Doc. 17-1 at 198–200). On May 29, 2020,
27   Respondents moved for a stay of these proceedings based on Brown’s second PCR
28   proceeding being pending in the superior court. (Doc. 11). The Court did not immediately


                                                -2-
     Case 2:20-cv-00733-ROS-DMF Document 35 Filed 01/04/21 Page 3 of 6



 1   resolve the request for a stay. On June 2, 2020, the trial court dismissed Brown’s second
 2   PCR proceeding for failure to state a claim upon which relief can be granted in a successive
 3   Rule 32 proceeding. (Docs. 17-1 at 203–04; 14-1 at 3–4). Brown filed a “Notice of Appeal”
 4   but, pursuant to Arizona law, appellate review of the denial of relief in a PCR proceeding
 5   is by way of petition for review. (Docs. 17-1 at 206–208, 210; 26 at 4–5). Thus, the Arizona
 6   Court of Appeals dismissed the appeal.1 (Docs. 17-1 at 210; 26 at 4–5). Brown also filed
 7   several petitions for review in the Arizona Court of Appeals but, at the time he made those
 8   filings, he had moved for reconsideration in the trial court. (Doc. 26 at 4–5). Because the
 9   motion for reconsideration was pending, the court of appeals struck the petitions for review
10   and instructed Brown he could seek review again once the motion for reconsideration was
11   resolved. (Docs. 17-1 at 206–208, 210; 26 at 4–5; 29 at 2).
12          On July 23, 2020, Respondents moved to withdraw their motion to stay because the
13   superior court had dismissed Brown’s successive petitions for PCR and the court of appeals
14   had dismissed the appeal as improper. (Doc. 14). Magistrate Judge Fine granted
15   Respondents’ request the following day. (Doc. 15).
16          On July 28, 2020, Brown filed a “Notice of Status” and “Motion to Request
17   Continuance of Stay,” which the Court construed as a motion to stay. (Docs. 16; 19). Brown
18   argues for a stay because his “post-conviction matter is pending review” in the court of
19   appeals and his claims will either be “mooted by [the court of appeals] ruling in his favor
20   or otherwise required to petition the Arizona Supreme Court for certiorari before his state-
21   level procedures for collateral relief are exhausted.” (Doc. 16 at 2).
22          While Brown did not file a reply in support of his motion to stay, Brown did file
23   status reports containing argument in support of his motion to stay. (Docs. 21; 26; 29).
24   Those reports concede the superior court dismissed Brown’s second PCR proceedings but
25   point to Brown’s motion for reconsideration that was still pending at the time he filed the
26   status reports. (Docs. 21; 26; 29).
27          Magistrate Judge Deborah M. Fine filed her Report and Recommendation (“R&R”)
28   1
       Brown also filed a document with the Arizona Supreme Court that appears to have been
     rejected as improper. (Docs. 17-1 at 212–13).

                                                 -3-
     Case 2:20-cv-00733-ROS-DMF Document 35 Filed 01/04/21 Page 4 of 6



 1   on October 19, 2020. (Doc. 30). In her R&R, Judge Fine explained a stay lacked good
 2   cause, would be futile, and was inappropriate in this case. (Doc. 13–16).
 3          Brown filed an objection on November 5, 2020. (Doc. 31). There, Brown attached
 4   a minute entry from the superior court, dated October 29, 2020. (Doc. 31 at 5). In it, the
 5   superior court wrote, “The Court has received and reviewed the Defendant’s Motion for
 6   Clarification/Status on October 19, 2020[,]” and “affirms its previous ruling made on June
 7   2, 2020 and will take no further action.” (Doc. 31 at 5). That appears to be a denial of the
 8   motion for reconsideration Brown claimed was still pending. Brown now argues Judge
 9   Fine did not have the benefit of the superior court’s minute entry from October 29, 2020
10   and Judge Fine was misled by Respondents arguing nothing was pending on the superior
11   court docket. (Doc. 31 at 1–3).
12          After filing his objections to the R&R, on November 16, 2020, Brown filed a
13   “Motion To: Request This Court To Place A Stay On The Above Case, As the Motion Was
14   Premature And The Petitioner Requests That This Court Be Preserved At a Later Date.”
15   (Doc. 34). In it, Brown acknowledges his prior motion to stay was premature and once
16   again asks the Court to stay this proceeding. (Doc. 34 at 1). Brown does not provide any
17   explanation why a stay would now be appropriate.
18                                               ANALYSIS
19          As Judge Fine explained, a habeas petitioner seeking a stay of federal proceedings
20   to exhaust claims in state court may invoke either the Rhines procedure or the Kelly
21   procedure. (Doc. 30 at 11). Brown has not satisfied the requirements for either type of
22   stay. (Doc. 30 at 13). Under the Rhines procedure, the Court may stay a habeas
23   proceeding while all claims remain pending in federal court and are protected from
24   statute-of-limitations issues until the Petitioner has exhausted his claims in state court.
25   Rhines v. Weber, 544 U.S. 269, 277–78 (2005). The petitioner must show (1) good cause
26   for his failure to earlier exhaust the claims in state court, (2) the exhausted claims are not
27   “plainly meritless,” and (3) he has not engaged in “abusive litigation tactics or intentional
28   delay.” Id. Under the Kelly procedure, the Petitioner voluntarily dismisses unexhausted


                                                  -4-
     Case 2:20-cv-00733-ROS-DMF Document 35 Filed 01/04/21 Page 5 of 6



 1   claims, while the exhausted claims are stayed in the habeas proceeding. King v. Ryan,
 2   564 F.3d 1133, 1135 (9th Cir. 2009). This procedure can only be applied to a mixed
 3   petition of both exhausted and unexhausted claims. See id. at 1138–40.2 After the
 4   petitioner has exhausted the dismissed claims in state court, the petitioner may seek to
 5   amend the dismissed claims back into the petition. Id. at 1135. However, the dismissed
 6   claims are not protected from any time bar. Id. at 1140–41. Kelly stays do not require
 7   good cause but will be denied if a stay would be futile. Knowles v. Muniz, 228 F. Supp.
 8   3d 1009, 1016 (C.D. Cal. 2017) (citation omitted); see also Kelly v. Small, 315 F.3d
 9   1063, 1070 (9th Cir. 2003), overruled on other grounds (holding that a stay is appropriate
10   only “when valid claims would otherwise be forfeited”).
11           Brown does not argue good cause in any filing and thus is not eligible for a Rhines
12   stay. (Docs. 30 at 13; 33). A Kelly stay would be futile as the Court is unaware of any
13   pending state court proceedings, Brown’s claims are all unexhausted, and any refiled
14   claims would likely be time-barred. Despite filing a minute entry from the superior court
15   affirming the prior June 2020 dismissal of Brown’s second PCR, the Court still has no
16   records showing any ongoing PCR proceedings in state court. Brown’s second PCR was
17   vague and lacked sufficient legal and factual detail for exhaustion. (Doc. 17-1 at 198–
18   200). Taken together with Brown’s admission that he did not exhaust this Petition’s
19   claims in his direct appeal or first PCR, a stay would be futile. Moreover, under the Kelly
20   procedure, Brown would voluntarily dismiss all his claims, which would then likely be
21   time barred. None of Brown’s objections show good cause or that a stay would be
22   fruitful. Because Brown does not have good cause and a stay would be futile, the R&R
23   will be adopted in full.
24           Accordingly,
25           IT IS ORDERED the Report and Recommendation (Doc. 30) is ADOPTED in
26   full.
27           IT IS FURTHER ORDERED Petitioner’s motion to stay (Doc. 16) is DENIED.
28   2
       In a petition containing only unexhausted claims, no claims would remain after
     voluntarily dismissal of unexhausted claims preventing the granting of a stay.

                                                 -5-
     Case 2:20-cv-00733-ROS-DMF Document 35 Filed 01/04/21 Page 6 of 6



 1         IT IS FURTHER ORDERED Petitioner’s motion to stay (Doc. 34) is DENIED.
 2         IT IS FURTHER ORDERED Petitioner shall file a reply in support of the
 3   Petition no later than February 3, 2021.
 4         Dated this 4th day of January, 2021.
 5
 6
 7                                                    Honorable Roslyn O. Silver
 8                                                    Senior United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -6-
